Title: To John Adams from Nathaniel Adams, 20 September 1823
From: Adams, Nathaniel
To: Adams, John


				
					Honored & much respected Sir
					Portsmouth Septr. 20th 1823
				
				What apology can an intire stranger make for intruding himself upon you? I have the honor of bearing the same family name but do not know that I am descended from the same stock. A desire of getting some information respecting my ancestors has induced me to give you this trouble; and as I have been informed that my progenitor, who came to this country, but whose christian name I am ignorant of, settled in Braintree, I thought it probable that you could give me the information I wished. He had three sons, if not more, Hugh, who graduated at Harvard College in 1697 and afterwards settled in the ministry at Durham in this state. John, who settled in Nova Scotia, and Matthew, who settled in Boston and whom Doctor Franklin mentions in his life. Matthew was my grandfather; he had four sons; William, Matthew, John and Nathaniel, my father. I wish to ascertain the Christian name of my great grandfather, the time he came to this country, whether any of his relations came with him, or at any other time, what part of England he came from, what employment he followed in this country, and when & where he died.You will have the goodness to excuse my addressing you on this subject; and if you will take the trouble to give me the information requested, or any other particulars which may be within your knowledge relating to my ancestors, you will confer a particular favor on / Honored Sir / your most obedient / humble Servant
				
					Nathl. Adams
				
				
			